Citation Nr: 1616351	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-31 570A	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 1981. 

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles California, which denied the Veteran's application to reopen a previously denied claim of service connection for bilateral hearing loss.

The Board previously considered these issues in June 2011, July 2014, and October 2015.  In a June 2011 decision, the Board reopened the previously denied claim of service connection for bilateral hearing loss, and remanded for further development, to include a VA audiological examination.  Thereafter, in a July 2014 decision, the Board again remanded the issue on appeal for additional evidentiary development with regard to outstanding treatment records.  In October 2015, the Board again remanded the issue to obtain an addendum opinion to address the etiology of the Veteran's bilateral hearing loss.  The case is again returned to the Board at this time for further appellate review.

In a December 2015 rating decision, the RO granted the Veteran's claim of service connection for left ear hearing loss.  The Veteran has not disagreed with this rating action and the matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  The Veteran did not disagree with the evaluation or the effective date assigned.  As the Veteran has obtained a full grant of the benefits sought, the issue of service connection for left ear hearing loss is no longer before the Board.  


FINDING OF FACT

Right ear hearing loss is etiologically related to noise exposure in service.



CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran had right ear hearing loss for VA purposes during the pendency of the appeal that is etiologically related to hazardous noise exposure during active service.  

The Board notes that in his most recent July 2011 VA examination, the Veteran did not have a diagnosis of right ear hearing loss for VA purposes, but April 2005 and October 2006 VA audiological evaluations demonstrated that the Veteran had hearing loss that met the diagnosis criteria for VA purposes.  In April 2005, there was a 45 decibel loss at 500 Hertz and 50 at 4,000 Hertz.  In October 2006, there was a 55 decibel loss at 500 Hertz and 60 at 4,000 Hertz.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the claim, even if the most recent medical evidence suggests that the disability resolved).  Thus, the first element of service connection is satisfied.  While the 

While the hearing loss exhibited in 2005 and 2006, was not exhibited during the course of the claim, these findings were proximate to the time the Veteran filed the current claim in January 2008.  Resolving all doubt in the Veteran's favor, a basis for granting service connection exists.  See Romanowsky v. Shinseki 26 Vet. App. 289 (2013) (where the record contains a recent diagnosis of disability prior to a Veteran filing a claim for disability , the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed.)  

The Board has previously conceded the Veteran's exposure to acoustic trauma associated with the Veteran's military service as a cannon crewman.  As such, the second element is also satisfied.

Finally, the November 2015 VA addendum opinion concluded that the Veteran's right ear hearing loss was at least as likely as not related to service.  As rationale, the evaluator explained that the Veteran's military occupation specialty as a cannon crewperson created a high probability of noise exposure resulting in hearing loss. The evaluator indicated that she reviewed the claims file.  This opinion provides a basis for granting service connection for right ear hearing loss.  

Also in favor of the claim are the statements from the Veteran, who has asserted the presence of hearing loss since service as reflected in March and August 2002 VA treatment records.  He is competent to observe the presence of hearing loss since his active service and the Board finds his assertions in this regard credible.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board, therefore, concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.



ORDER

Entitlement to service connection for right ear hearing loss is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


